Exhibit 99.1 June 2010 Investor Presentation Great Plains Energy Investor Presentation June 2010 2 Terry Bassham Executive Vice President Finance & Strategic Development and Chief Financial Officer Ellen Fairchild Senior Director Investor Relations and Assistant Secretary 816-556-2083 ellen.fairchild@kcpl.com Mike Chesser Chairman and Chief Executive Officer June 2010 Investor Presentation Company Representatives Statements made in this presentation that are not based on historical facts are forward-looking, may involve risks and uncertainties, and are intended to be as of the date when made. Forward-looking statements include, but are not limited to, the outcome of regulatory proceedings, cost estimates of the Comprehensive Energy Plan and other matters affecting future operations. In connection with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, Great Plains Energy and KCP&L are providing a number of important factors that could cause actual results to differ materially from the provided forward-looking information. These important factors include: future economic conditions in regional, national and international markets and their effects on sales, prices and costs, including but not limited to possible further deterioration in economic conditions and the timing and extent of any economic recovery; prices and availability of electricity in regional and national wholesale markets; market perception of the energy industry, Great Plains Energy and KCP&L; changes in business strategy, operations or development plans; effects of current or proposed state and federal legislative and regulatory actions or developments, including, but not limited to, deregulation, re-regulation and restructuring of the electric utility industry; decisions of regulators regarding rates the companies can charge for electricity; adverse changes in applicable laws, regulations, rules, principles or practices governing tax, accounting and environmental matters including, but not limited to, air and water quality; financial market conditions and performance including, but not limited to, changes in interest rates and credit spreads and in availability and cost of capital and the effects on nuclear decommissioning trust and pension plan assets and costs; impairments of long-lived assets or goodwill; credit ratings; inflation rates; effectiveness of risk management policies and procedures and the ability of counterparties to satisfy their contractual commitments; impact of terrorist acts; increased competition including, but not limited to, retail choice in the electric utility industry and the entry of new competitors; ability to carry out marketing and sales plans; weather conditions including, but not limited to, weather-related damage and their effects on sales, prices and costs; cost, availability, quality and deliverability of fuel; ability to achieve generation planning goals and the occurrence and duration of planned and unplanned generation outages; delays in the anticipated in-service dates and cost increases of additional generating capacity and environmental projects; nuclear operations; workforce risks, including, but not limited to, increased costs of retirement, healthcare and other benefits; the timing and amount of resulting synergy savings from the GMO acquisition; and other risks and uncertainties. This list of factors is not all-inclusive because it is not possible to predict all factors. Other risk factors are detailed from time to time in Great Plains Energy’s and KCP&L’s most recent quarterly report on Form 10-Q and annual report on Form 10-K filed with the Securities and Exchange Commission.Each forward-looking statement speaks only as of the date of the particular statement.Great Plains Energy and KCP&L undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. June 2010 Investor Presentation Forward Looking Statement 4 Service Territories: KCP&L and GMO Business Highlights •Solid Midwest electric utility - KCP&L brand •Transformational events in 2008 to focus business model on fully regulated utility operations –Sale of Strategic Energy –Acquisition of Aquila •Company attributes post-acquisition •~822,000 customers / 3,200+ employees •~6,000 MW of primarily low-cost baseload generation •5-year projected synergies of ~$740 million •~$8.5bn in assets and $4.4bn in rate base at 2009YE Total: ~ $2.0bn Total: ~ $2.0bn June 2010 Investor Presentation Kansas 29% Missouri (KCP&L) 36% Missouri (GMO) 35% Solid Vertically Integrated Midwest Utility 5 •Strong Midwest electric utilities focused on regulated operations in Missouri and Kansas •Diversified customer base includes ~822,000 residential, commercial, and industrial customers •~6,000 Megawatts of generation capacity •Low-cost generation mix: 80% coal, 17% nuclear (Wolf Creek), 2% natural gas/oil and 1% wind in 2009 100% Regulated Electric Utility Operations Focus •Growth and stability in earnings driven by sizable regulated investments as part of the Comprehensive Energy Plan (“CEP”) •Wind and environmental retrofit components of CEP in place; Iatan 2 baseload coal plant targeted for completion later this year •Anticipated growth beyond 2010 driven by additional environmental capex, transmission opportunities and wind Attractive Platform for Long-Term Earnings Growth •Successful outcomes in 2006, 2007 and 2008 rate cases in Missouri and Kansas •Combined annual rate increases from 2008 cases of $59mm in Kansas and $159mm in Missouri; new rates effective August 1stin Kansas and September 1st in Missouri •$55mm rate increase for KCP&L Kansas filed in 12/09; $190 million rate increase for KCP&L MO and GMO filed 6/10 Focused Regulatory Approach •Cash flow and earnings heavily driven by regulated operations and cost recovery mechanisms •Ample liquidity currently available under $1.4bn credit facilities •Sustainable dividend and pay-out, right-sized to fund growth and to preserve liquidity •Recent shift in outlook from Negative to Stable at Moody’s and S&P Stable and Improving Financial Position June 2010 Investor Presentation Strong Platform for Long-Term Growth 6 Executing the Plan June 2010 Investor Presentation 7 Project description Comments •100 MW plant in Spearville, KS •Began construction in 2005 ü Completed in Q3 2006 ü In rate base from 1/1/2007 ü No regulatory disallowance •Selective Catalytic Reduction (SCR) unit at LaCygne 1 ü Completed in Q2 2007 ü In rate base from 1/1/2008 ü No regulatory disallowance •Air Quality Control System at Iatan 1 üCompleted in Q2 2009 üIn rate base starting 3Q 2009 (KS 08/1 &MO 9/1) üNo regulatory disallowance in 2009 MO and KS cases; capped exposure in 2010 cases •Construction of Iatan 2 super-critical coal plant (850 MW; 73% GXP ownership share)1 ü On track for completion Q4 2010 ü Expected in Kansas rates in Q4 2010 / 1Q 2011; Missouri rates in Q2 2011 Iatan 2 Iatan 1 Environmental LaCygne Environmental Wind Great Plains Energy has effectively executed all elements of its Comprehensive Energy Plan to date and has received constructive regulatory treatment Comprehensive Energy Plan 1 Includes post-combustion environmental technologies including an SCR system, wet flue gas desulphurization system and fabric filter to control emissions June 2010 Investor Presentation Strong Track Record of Execution 8 June 2010 Investor Presentation Rate Case Outcomes Rate Jurisdiction Amount Requested Amount Approved Effective Date Rate Base Return on Equity Rate-making Equity Ratio KCP&L - Missouri 1/1/2007 11.25% 53.69% KCP&L - Missouri 1/1/2008 10.75% 57.62% KCP&L - Missouri 9/1/2009 n/a4 46.63% KCP&L - Kansas 1/1/2007 n/a2 n/a KCP&L - Kansas 1/1/2008 n/a3 n/a KCP&L - Kansas 8/1/2009 n/a4 50.75% GMO - MPS 6/1/2007 10.25% 48.17% GMO - MPS 9/1/2009 n/a5 45.95% GMO - L&P 6/1/2007 10.25% 48.17% GMO - L&P 9/1/2009 n/a5 45.95% 1Rate Base amounts are approximate amounts since the cases were black box settlements 2Iatan 2 AFUDC calculation was set at 8.5% 3Iatan 2 AFUDC calculation was set at 8.3% 4 Iatan 2 AFUDC calculation was set at 8.25% 5 Iatan 2 AFUDC calculation was set at 10.2% Focused Regulatory Approach 9 June 2010 Investor Presentation Steps to In-Service Date for Iatan 2 qFirst Fire on Coal qSynchronization qProvisional Acceptance 10 Iatan 2 Reforecast •Currently anticipate a fourth quarter 2010 in-service date for Iatan 2 •New cost estimate range for GXP share is a $69 million (6%) increase to the low end and a $50 million (4%) increase to the high end Current Estimated Cost of Iatan 2 $ 2 $ 2 $ $ Previous Estimated Cost of Iatan 2 $ 2 $ 2 $ $ Increase / (Decrease) 93 $ 68 $ 69 $ 50 $ 2 Derived from KCP&L and Great Plains Energy disclosed amounts Total Project (850 MW) GPE Share (618 MW) 1 Excluding Allowance for Funds Used During Construction ("AFUDC") and common facilities that were identified at the time of the start-up of the Iatan 1 environmental project that will be used by both Iatan 1 and Iatan2 June 2010 Investor Presentation 11 Rate Case Update •KCP&L Kansas electric service case filed December 2009 –$55.2 million or an 11.5% annual increase request –ROE: 11.25% –Equity ratio: 46.17% –Rate base: $1.795 billion •KCP&L Kansas - Interveners’ Direct Testimony to be filed in early June •Missouri - Filed KCP&L and GMO cases June 2010 June 2010 Investor Presentation 12 * * Includes Kansas City Power and Lightand KCP&L Greater Missouri Operations (GMO) June 2010 Investor Presentation 2010 Rate Case Summary 13 June 2010 Investor Presentation KCP&L KS and MO Rate Cases 14 June 2010 Investor Presentation KCP&L GMO Rate Cases 15 Drivers of Change Environmental Rules Natural Gas Prices Load Growth Energy Legislation Financing Emergent Technologies June 2010 Investor Presentation 16 Sustainable Resource Strategy Change Creates Opportunity June 2010 Investor Presentation Transmission & Distribution Opportunities Opportunities Resulting from SmartGrid Technologies Generation Fleet Optimization Opportunities 17 2010 - 2012 Capital Expenditures June 2010 Investor Presentation The majority of our expected environmental spend is related to our LaCygne units for ascrubber and baghouse on Unit 1 (already has an SCR, installed in 2007), as well as an SCR, scrubber, baghouse, and low NOx burners for Unit 2. We continue to monitor and evaluate the impact of potential environmental mandates on our other generating facilities, but have not included any potential costs in our capital expenditures table at this time. No capital for wind is included in the 2010 to 2012 period. Our current view over the next three years is that any wind projects would be completed as purchase power agreements, or “PPAs”. 18 Positioned for Long-term Earnings Growth •Complete Iatan 2 •Navigate rate case process with constructive outcomes •Continue to deliver on GMO synergies and movement toward Tier 1 costs across the organization •Evaluate future opportunities through Sustainable Resource Strategy and continue to advocate on behalf of our shareholders, customers, and communities June 2010 Investor Presentation 19 Appendix 1Q 2010 Financial Overview June 2010 Investor Presentation 20 Electric utility’s net income increased $17.5 million primarily driven by an increase in gross margin* due to new retail rates. Other segment earnings decreased primarily as a result of a $16 million benefit in the first quarter of 2009 from a 2003-04 tax audit settlement at GMO’s non-utility operations. Increased number of shares outstanding primarily from the May 2009 equity offering resulted in $0.02 per share dilution. *Gross margin is defined and reconciled to operating revenues at the end of the presentation June 2010 Investor Presentation 21 Electric Utility First Quarter (millions except where indicated) Key Earnings Drivers: + A $65.6 million, or 24 percent, increase in gross margin primarily due to new retail rates – Increased operating expense of $13.8 million primarily due to a $10.3 million increase in O&M expenses driven by planned plant outages; and – Increased depreciation and amortization of $13.2 million Earnings Earnings Per Share June 2010 Investor Presentation 22 Electric Utility Segment Weather Normalized Retail MWh Sales and Customer Growth Rates Retail MWh Sales by Customer Class - First Quarter 2010 43% 13% 44% June 2010 Investor Presentation 23 Outlook Stable Stable Corporate Credit Rating - BBB Preferred Stock Ba1 BB+ Senior Unsecured Debt Baa3 BBB- KCP&L Outlook Stable Stable Senior secured Debt A3 BBB+ Senior Unsecured Debt Baa2 BBB Commercial Paper P-2 A-2 GMO Outlook Stable Stable Moody’s March 12, 2010: •Revised outlook on GXP, KCP&L and GMO to Stable from Negative •Downgraded KCP&L’s senior unsecured rating to Baa2 from Baa1 •Affirmed all other ratings S&P April 9, 2010: • Revised outlook on GXP, KCP&L and GMO to Stable from Negative • Raised short-term rating on KCP&L to A-2 from A-3 • Affirmed all long-term ratings June 2010 Investor Presentation 24 *Includes current maturities Long-term Debt Maturities Capital Structure Secured debt $862.7 (23%), Unsecured debt $2,950.4 (77%) (1) GPE guarantees substantially all of GMO’s debt (2) Weighted Average Rates - excludes premium/discounts and fair market value adjustments (3) Includes current maturities of long-term debt June 2010 Investor Presentation 25 Gross margin is a financial measure that is not calculated in accordance with generally accepted accounting principles (GAAP).Gross margin, as used by Great Plains Energy, is defined as operating revenues less fuel, purchased power and transmission of electricity by others.The Company’s expense for fuel, purchased power and transmission of electricity by others, offset by wholesale sales margin, is subject to recoverythrough cost adjustment mechanisms, except for KCP&L’s Missouri retail operations.As a result, operating revenues increase or decrease in relation to a significant portion of these expenses.Management believes that gross margin provides a more meaningful basis for evaluating the Electric Utility segment’s operations across periods than operating revenues because gross margin excludes the revenue effect of fluctuations in these expenses.Gross margin is used internally to measure performance against budget and in reports for management and the Board of Directors.The Company’s definition of gross margin may differ from similar terms used by other companies.A reconciliation to GAAP operating revenues is provided in the table above. June 2010 Investor Presentation
